Maxwell, J.
The journal entry of the judgment in this ease is as follows: “The said several demurrers were argued by counsel and submitted to the court, and the court being fully advised in the premises, it was considered by the court that the said demurrers and each of them be sustained, to which ruling of the court, in sustaining each of said demurrers, the plaintiffs excepted. And -thereupon said cause came on further to be heard upon the motion of the said defendants to dissolve the injunction heretofore allowed in said cause; and the court being fully advised in the premises, it is considered and adjudged that said injunction be and the same is dissolved, to which ruling of the court the said plaintiffs except : and thereupon the said plaintiffs having elected to stand upon their petition and not asking or desiring to amend the same, the defendants moved the court for judgment on the demurrers aforesaid, and the court being fully advised in the premises, it is considered adjudged and decreed that the said defendants have and-recover of and from the said plaintiffs their costs, taxed herein at three dollars and twenty cents, and that execution issue therefor: to all of which the plaintiffs then and there excepted,” etc.
This is a mere judgment for costs, and is not a final decree. An appeal to this court will only lie upon a final order or decree. The cause must therefore be remanded to the district court for further proceedings.
Reversed and remanded.